Title: Council of War, 28 June 1776
From: Council of War
To: 



[New York, 28 June 1776]

At a Conference of the General Officers of the Army & a Committee from the Honble Provincial Congress of New York. at Head Quarters June 28th 1776.
The Committee attending in consequence of a request from the General to the Congress, that the Stock of Cattle and Sheep

should be removed from Long Island and Staten Island to prevent their falling into the hands of the Enemy. After much consideration, it was unanimously agreed.
That all the Cattle Horses and Sheep on Staten Island (except such as those hereafter mentioned) be removed with all expedition. But as some Milch Cows and Horses are indispensably necessary for the Subsistence of the Inhabitants, it was agreed that 200 Horses be left for the use of the Inhabitants, no one person keeping more than two, that Milch Cows be kept in the following proportions and not to be exceeded Vizt 3 for a large family, 2 for a midling family and one to a small family. No person to be permitted now to keep a Cow, who has not done so for two months past. It was also farther agreed, that in case the Enemy should make a descent on said Island, with an intention to seize the Cattle or Stock, in that case they be destroyed & the owners compensated by the Public.
With respect to the Cattle &ca on Long Island, it was agreed that those in Queen’s and King’s County, should be drove to the bushy Plains, beyond the Ridge which runs from Hempstead Plains along the North side of Jamaica and so on towards New York Ferry (Milch Cows and Horses excepted as above) and in all other respects the same regulations in case of a descent by the Enemy, and the same compensation to be made.
